DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 8, 11, 12, 13, 14, 15, 19, and 20 are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Jinxian et al. (CN106410341 cited by Applicant).
	Jinxian (e.g. Figs. 1-2) teaches a microwave/high frequency termination including: a substrate (1); a spiral resistor (4) on the substrate surface having first and second ends (Claim 8); the signal is converted to heat by the resistor (e.g. see abstract); a pad (e.g. 8) is connected to the first end of the resistor and a microstrip transmission line (2) (Claims 1, 13); the area where the microstrip and pad connect can be considered an electrical contact since it forms an electrically continued connection between two materials/elements (Claims 2, 14); a second pad .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jinxian et al. (CN106410341 cited by Applicant).

It would have been considered obvious to one of ordinary skill in the art to have modified the Jinxian termination to have an additional substrate covering the element side of the substrate, because the addition of an additional substrate would have made it possible to form the circuit as well-known stripline configuration instead of microstrip taught by Jinxian and stripline and microstrip are well-known art-recognized alternative planar circuit transmission line configurations where stripline has the advantageous benefits of additional ground layer protection as well as a thicker more robust substrate due to having an additional layer, thereby suggesting the obviousness of such a modification. Also, it would have been considered obvious to one of ordinary skill in the art to have modified the Jinxian termination resistor spiral to have a plurality of resistor turns, especially since Jinxian (e.g. [0025]) generally teaches that increasing length of the termination can benefit the power handling capabilities and thus such a modification of lengthening by having more turns would have been a mere optimization to achieve a desired high frequency power handling capacity.

7 is rejected under 35 U.S.C. 103 as being unpatentable over Jinxian et al. (CN106410341 cited by Applicant) in view of Shimamoto et al. (US 2002/0017963).
Jinxian teaches a termination as described above. However, Jinxian does not appear to teach that the resistor is at least partially formed within the substrate. 
Shimamoto provides the general teaching that circuitry can be in grooves in the
substrate as an alternative to being on the surface (e.g. see Fig. 1A or 4 as compared to Fig. 8).
It would have been considered obvious to one of ordinary skill in the art to have
modified the Jinxian device to have the lines/elements in grooves in the substrate
such as taught by Shimamoto instead of being on the surface, because it would have been a
mere design alternative of art-recognized equivalent circuitry placement such as recognized by
Shimamoto. 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jinxian et al. (CN106410341 cited by Applicant) in view of Caddock JR. (US 5,594,407) and Jain (US 6,924,714).
Jinxian teaches a termination as described above. However, Jinxian does not teach that the contact is an input tab protruding beyond the substrate and the contact is a connector.
Jain provides the teaching that a terminated transmission line (111) can be external to a termination substrate (105).
Caddock provides the general teaching that a resistor board (10) can be terminated with a pin (e.g. 11, 12) extending from the resistor substrate (i.e. a tab connector) to another board (CB).
.

 
Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762. The examiner can normally be reached 9AM to 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen E. Jones/             Primary Examiner, Art Unit 2843